Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment
Applicant’s amendment filed 2/22/2019 has been received and entered.  The title in the specification has been amended.  

Claim status
Original claims 1-7 filed 2/20/2019 are pending.  Claims 1-7 are drawn to a system for determining a cycling protocol for a PCR reaction based on forward and reverse rates at a temperature and time period for complete melting are currently under examination.

Priority
This application filed 2/20/2019 is a continuation of 14/892924 filed 11/20/2015 (now US Patent 10861586), which is a 371 National stage filing of PCT/US2014/039251, which claims benefit to US provisional applications 61/982108 filed 4/21/2014 and 61/826269 filed 5/22/2013; and is related by virtue of the claim of benefit to ‘924 to US Applications 16/280677, 16/280885 and 16/280693 all filed 2/20/2019. 


Specification
The disclosure is objected to because of the following informalities: 
The sequence listing filed 5/20/2019 has been acknowledged, however the specification has not been updated to reflect the specific SEQ ID NOs for the sequences.  See pages 21 and 29 for example, for primer sequences greater than 10 bases in length.  The specification for the application is not in sequence compliance.
37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application.
Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 recites that it is directed to a ‘system’ which comprises a memory and processor, however steps b), c) and d) provide for determining steps which given the guidance of the specification and art of record appear that they could be active physical steps and drawn to a method not a system/device where the memory is configured to perform these steps (see also claim 3 which indicates that the v values is determined ‘experimentally’ implying that an apparatus is part of the system for use in melting temperature experiments).  It is unclear if the system claimed is directed to a device which performs all the recited steps or is a system which comprises a memory and processor and also instructions for a system of experimental steps to be performed for determination of necessary values of rates which are determined.  As it is directed to a calculation of a rate constant, how the constant is calculated or what it represents is not clearly set forth in the claims.  A review of the specification provides general description of the process and model, however fails to provide a specific means or description of how the values are determined.  
Dependent claims are included because calculations and practice of the claims requires the constants.  More clearly setting forth steps for determining the rate constants or providing specific conditions would address the basis of the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10861586 (US Application 14/892924 filed 11/20/2015). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same instruction steps for determining optimum temperature and time for a PCR reaction.  The patent requires practicing the steps of the instant application, and differs in that the instant claims provide more detailed equations for the practice of the analysis steps, which is set forth in dependent claims and are an obvious application and step of the analysis.  The claims of the instant application and of the patent are provided for comparison below.
From ‘819 application:
1. A system for determining extension temperature and time in a temperature cycling protocol for a PCR reaction to achieve amplification of a DNA concentration in excess of a predetermined threshold, the system comprising: 
a memory device; and a processor coupled to the memory device, the processor configured to: 
a) receive information comprising concentrations of a hybridized primer- template DNA complex, SP, a type of DNA polymerase enzyme, E, a concentration of the DNA polymerase enzyme, and a concentration of nucleotide in the PCR reaction; 
b) determine a rate constant, ke(T), of the DNA polymerase enzyme binding to the hybridized primer-template DNA as a function of temperature T; 
c) determine a rate constant, ke(T), of the DNA polymerase enzyme dissociation from the hybridized primer-template DNA as a function of temperature T; 
d) determine a Michaelis constant, Kv(T), for nucleotide binding to an enzyme- primer-template DNA complex, E.SP, as a function of temperature T; 
e) determine a catalytic rate constant, kcar(T), of nucleotide addition to the enzyme-primer-template DNA complex, E.SP, as a function of temperature T; and 
f) determine (I) a temperature for DNA extension sufficient to produce a concentration of DNA in excess of the predetermined threshold within a predetermined extension time period or (11) a time period for DNA extension sufficient to produce a concentration of DNA in excess of the predetermined threshold at a predetermined extension temperature.

From ‘924 application/patent:
1. A computer implemented method for enhancing annealing efficiency of first and second single strands of a sequence of deoxyribonucleic acid (DNA) over a predetermined time period, the method comprising: 
receive information comprising sequences of the first and second DNA strands, concentrations of the first and second DNA strands, length of the predetermined time period and a set of annealing reaction temperatures; 
determine the forward reaction rate constant, kf, of annealing the first and second single strands of DNA at annealing reaction temperatures in the set; 
determine the reverse reaction rate reaction rate constant, kr, of annealing the first and second single strands of DNA at annealing reaction temperatures in the set; 
select one or more of the annealing reaction temperatures based on values determined for the kr and kr sufficient for amplification of the sequence of DNA to a concentration from the annealed first and second strands in excess of a predetermined threshold within the predetermined time period; and 
amplifying the sequence of DNA to the concentration in excess of the predetermined threshold within the predetermined time period according to the selected one or more annealing reaction temperatures.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/280677 filed 2/20/2019 (assigned, FAOM mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same instruction steps for determining optimum temperature and time for a PCR reaction when the dependent claims are fully considered.  Both are systems of a memory and processor, which perform analysis steps related to forward and reverse rates of annealing based on time and temperature which are used to determine an optimized condition for PCR.  The independent claim of the application is provided for comparison below.

From ‘677 application:
1. A system for determining melting temperature and time in a temperature cycling protocol for a PCR reaction to achieve amplification of a DNA concentration in excess of a predetermined threshold, the system comprising: a memory device; and a processor coupled to the memory device, the processor configured to:
a) receive information comprising concentrations of double stranded DNA (dsDNA) and a predetermined melting temperature or time in the PCR reaction; 
b) determine a forward rate constant, km(T), for melting the complete sequence of the dsDNA as a function of temperature T; 
c) determine a reverse rate constant, k-m(T), for melting the complete sequence of the dsDNA as a function of temperature T; and 
d) determine (I) a temperature for DNA melting sufficient to produce the concentration of DNA in excess of the predetermined threshold within a predetermined extension time period or (II) a time period for DNA melting sufficient to produce the concentration of DNA in excess of the predetermined threshold at a predetermined extension temperature.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/280885 filed 2/20/2019 (assigned, no action mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same instruction steps for determining optimum temperature and time for a PCR reaction when the dependent claims are fully considered.  The present claims are directed to a system of a memory and processor, while the claims of ‘885 are directed to a computer readable medium for storing instruction, which given the guidance of the specification and art of record include the memory of a system, and both methods provide steps which perform analysis steps related to forward and reverse rates of annealing based on time and temperature which are used to determine an optimized condition for PCR.  The independent claim of the application is provided for comparison below.
From ‘885 application:
1. A computer-readable medium storing computer-executable instructions that, when executed, cause a processor of a computing device to perform a method comprising: 
receiving information comprising sequences of first and second single strands of DNA, concentrations of the first and second single strands of DNA, a predetermined reaction time period for annealing the first and second single strands of DNA and a set of annealing reaction temperatures; 
determining the forward reaction rate constant, k, of annealing the first and second single strands of DNA at annealing reaction temperatures in the set; 
determining the reverse reaction rate reaction rate constant, kr, of annealing the first and second single strands of DNA at reaction temperatures in the set; and 
selecting one or more of the annealing reaction temperatures sufficient to produce a DNA concentration from the annealed first and second strands in excess of a predetermined threshold within the predetermined time period.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/280693 filed 2/20/2019. (assigned, no actin mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same instruction steps for determining optimum temperature and time for a PCR reaction when the dependent claims are fully considered.  Both are systems of a memory and processor, which perform analysis steps related to forward and reverse rates of annealing based on time and temperature which are used to determine an optimized condition for PCR.  The ‘693 claims provide more explicit indication of the polymerase enzyme used for the calculations, but are obvious requirements of consideration for providing optimized PCR conditions.  The independent claim of the application is provided for comparison below.
From ‘693 application:
1. A system for determining a temperature cycling protocol for a PCR reaction to achieve amplification of a DNA concentration in excess of a predetermined threshold, the system comprising: a memory device; and a processor coupled to the memory device, the processor configured to:
a) receive information comprising sequences of single strand DNAs and primers, concentrations of the single strand DNAs and primers, a type of DNA polymerase enzyme, a concentration of the DNA polymerase enzyme, and a concentration of nucleotide; 
b) determine a forward reaction rate constant, kf(T), of annealing each single strand DNA and primer as a function of temperature T; 
c) determine a reverse reaction rate constant, kr(T), of annealing each single strand DNA and primer as a function of temperature T; 
d) determine a rate constant, ke(T), of the DNA polymerase enzyme binding to a hybridized primer-template DNA as a function of temperature T; 
e) determine a rate constant, ke(T), of the DNA polymerase enzyme dissociating from the hybridized primer-template DNA as a function of temperature T; 
f) determine a Michaelis constant, KN(T), for the nucleotide binding to an enzyme-primer-template DNA complex, E.SP, as a function of temperature T; 
g) determine a catalytic rate constant, kcar(T), of nucleotide addition to the enzyme-primer-template DNA complex, E.SP, as a function of temperature T; 
h) determine a forward rate constant, km(T), for melting a complete sequence of dsDNA as a function of temperature T; 
i) determine a reverse rate constant, k-m(T), for melting a complete sequence of dsDNA as a function of temperature T; and 
j) solve an optimization problem of the form:  

39(I) 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
subject to the constraint dx d - f (x(t),T (t),k), x(0) = xo dt or 

(II) 
    PNG
    media_image2.png
    28
    122
    media_image2.png
    Greyscale
subject to the constraints d - f (x(t),T (t), k), x(0) = x0 dt 
    PNG
    media_image3.png
    28
    231
    media_image3.png
    Greyscale

wherein T(t) denotes the temperature, T, of the PCR reaction mixture as a function of reaction time, t; 

    PNG
    media_image4.png
    27
    546
    media_image4.png
    Greyscale
 vector of concentrations of all PCR reaction species including DNA polymerase enzyme (E), primers (P1,P2), single strand DNA (S1,S2), hybridized primer-template DNA (S1P1,S2P2), partially extended primer-  
    PNG
    media_image5.png
    27
    604
    media_image5.png
    Greyscale
 enzyme-extended primer-template complex (E.D . E.D ), final dsDNA product (DNA), and nucleotides (N), wherein j denotes the number of bases by which the primer has been extended, 
wherein xo denotes a vector of initial concentrations, 
wherein tf denotes a predetermined time for a single PCR cycle 
wherein f(x(t), T(t), k) denotes the right-hand side of the system of rate 
equations for primer annealing, DNA polymerase enzyme binding and DNA polymerase-mediated extension, and 
wherein k is a vector of all calculated kinetic rate constants appearing in the system of PCR rate equations.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to a system with a processor and memory that is for a method to determine an annealing temperature for two strands of DNA.  More specifically, the claims are directed to a computer implemented method where the thermodynamics of annealing and the reverse reaction are analyzed to provide rate constants that are used to assess the formation of a duplex in a given amount of time.  Claim 1 requires data for the forward and reverse reaction rate for primers and DNA polymerase, as well as the catalytic rate to provide kinetic rate constant for a PCR reaction.  Dependent claims provide for further detail on the means to calculate each of the possible variables.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a product.  In this case a system providing for a method implemented on a computer is claimed. 
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence thermodynamics to determine an annealing temperature.   The step of aligning and comparing sequence to arrive at constants are instructional steps.  In view of the specification, the claims require computing the thermodynamics of annealing reactions at different temperatures and buffer conditions with respect to time.  The judicial exception is a set of instructions for analysis of sequence data for these conditions and appears to fall into the category of Mathematical Concepts, and determining constants that are represented by mathematical relationships; and into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) when the claims are viewed in the broadest terms for simple ‘determination’ and simple data forms.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the judicial exception of claims do not have an additional element to which it is applied.  The system comprises a product, but the system in which the judicial exception is implemented requires steps recited at high level of generality and are only stored on a non-transitory memory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining the first and second data related to annealing based on temperature or time as variables. The system comprises a computer, but the evidence of record appears to support that any general purpose computer can be used for the analysis or any of the specific algorithms recited.  As such, the claims do not provide for any additional element to consider under step 2B.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-5 do not recite something significantly different than a judicial exception.   Claims 1-5 are directed towards a method of analyzing sequence data and comparing the data to identify the thermodynamic property of the two sequences under certain user defined conditions.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
In the instant case, the claims comprise steps of comparing sequences and is considered the judicial exception.  It is noted that while the claims set forth or imply information about the sequences being analyzed, this is only description of the data being analyzed and context and user defined.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (thermodynamic relationships) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
The closest art of record appears to be Owczarzy et al. (provided in parent application) who provide a detailed description of possible thermodynamic considerations for the process of DNA hybridization and melting.  However, Owczarzy et al. fails to provide a context where the relationships between on and off rates separately are used to produce a DNA concentration based on temperature and time for a PCR reaction.
                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631